       Case 1:18-cv-10817-AT-GWG Document 49 Filed 12/17/19 Page 1 of 1


                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
DR. RUPERT GREEN,                                                           DOC #: _________________
                                                                            DATE FILED: _12/17/2019____
                         Plaintiff,

                -against-                                                   18 Civ. 10817 (AT) (GWG)

THE DEPARTMENT OF EDUCATION OF THE CITY                                      AMENDED ORDER OF
OF NEW YORK and THE UNITED FEDERATION OF                                      REFERENCE TO A
TEACHERS,                                                                    MAGISTRATE JUDGE

                Defendants.
ANALISA TORRES, District Judge:

       The above-entitled action is referred to the Honorable Gabriel W. Gorenstein for the
following purposes:

  ☒    General Pretrial (includes scheduling,              ☐   Consent under 28 U.S.C. § 636(c) for all
       discovery, non-dispositive pretrial motions,            purposes (including trial)
       and settlement)


  ☐    Specific Non-Dispositive Motion/Dispute             ☐   Consent under 28 U.S.C. § 636(c) for limited
                                                               purpose (e.g., dispositive motion, preliminary
       __________________________                              injunction)
                                                               Purpose:


  ☐    If referral is for discovery disputes when the      ☐   Habeas Corpus
       District Judge is unavailable, the time period of
       the referral:
       _________________________

  ☐    Settlement                                          ☐   Social Security

  ☐    Inquest After Default/Damages Hearing               ☒   Dispositive Motion (i.e., motion requiring a
                                                               Report and Recommendation)
                                                               Particular Motion: ECF Nos. 43, 45: Motions
                                                               to dismiss


       The Clerk of Court is directed to mail a copy of this order to Plaintiff pro se.

       SO ORDERED.

Dated: December 17, 2019
       New York, New York
